Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to the Response to Election/Restriction and the Amendment filed 10/05/2022, wherein claims 6-20 were amended.
	Claims 1-20 are pending.  
Priority
	The instant application claims priority to provisional application 63/046,654 filed 06/30/2020.
Information Disclosure Statement
The information disclosure statement (IDS) dated 01/04/2022, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Abstract
The abstract of the disclosure is objected to because the last sentence of the abstract is not directed toward the invention.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
  Correction is required.  

Election/Restrictions
Applicant’s election without traverse of Group I, the method, in the reply filed on 10/05/2022 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-4 and 6-20 are examined on the merits herein.
Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  
-“Flavanol” is incorrectly spelled in claim 7.  
-In claim 9, the term “RVD-HPα” is not defined in the specification by name or structure and cannot be relied upon to properly identify the particular chemical compound it encompasses.  
Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-The phrase “substantially free” in claims 1, 3 and 18 is a relative term that renders the claim vague and indefinite.  Is it not clear how this phrase can be applied to amounts of components in a composition.  
For the purpose of examination, the compositions in claims 1 and 18 are interpreted as comprising surfactants or THC and CBD, respectively.  
Claims 2, 4 and 6-20 are rejected as being dependent on claims 1 or 3.
-Claim 7 is indefinite because it recites “f([l]avanol is selected from kaempferol and rutin.”  However, as evidenced by pg. 1569, Table 1, of Karak (Int. J. Pharm. Sci. Res, published 2018, PTO-892), kaempferol is a flavonol and not a flavanol.
For the purpose of examination, the recitation of “flavanol” in the claims is interpreted as “flavanol or flavonol.”
-The parenthetical recitation, “(e.g., Echinacea and its constituents)” renders claim 9 indefinite, because it is not clear if this parenthetical recitation limits the term or terms immediately preceding it. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: Due to indefiniteness, the claims are interpreted as discussed in the above 35 USC 112 rejection.  

Claims 1-4, 6-7, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0133272 to Crowley (published 2018, IDS of 01/04/2022) in view of Karak (Internat’l Jn of Pharm Sci and Research, published 2018, PTO-892) and US2020/0390734 to Motil (effectively filed 06/11/2019, PTO-892).
Crowley ‘272 teaches a composition comprising cannabis extract and melatonin (abstract).  The formulation can include tablets, capsules lozenges, transdermal patches, vaporizers, inhalers and more (abstract).  
	Melatonin comprises 0.05-1.6% of the composition (pg. 5, claim 2).  
	The cannabis extract comprises one or more of cannabinoids, terpenes and flavonoids (pg. 5, claim 12).  
	Cannabinoids include THC, CBD, CBN, THCa, a cannabinoid acid, and others (paragraph 7, pg. 5, claim 10).  
	Treating sleep disorders such as insomnia, SAD and jet lag is taught (pg. 5, claims 15, 21).  
	The composition comprises organic oils (pg. 5, claim 6).  
	Administering a therapeutically effective amount of the pharmaceutical formulation in an amount effective to aid the sleep of a subject is taught (paragraph 13).  Additionally taught is adding the desired cannabis extract in an amount sufficient to treat the symptom (paragraph 33).  The amount of cannabis extract oil used may vary based on concentration (paragraph 36).  Ratios of cannabinols are determined by the strain of cannabis (paragraph 39).  High concentration include 99-99.9% CDB (paragraph 39).  Ease of dosage adjustment is an important component when using cannabis as a treatment (paragraph 27).  
	The range of cannabis extracts providing specific doses include the following compositions singularly or in combination, (i) THC comprising 0.5-25.25.6%, (ii) THC-A, a cannabinoid acid, comprising 0.5-25.26%, (iii) CBD with THC comprising 0.5-25.6%.
	While Crowley ‘272 teaches a method for treating sleep disorders by administering compositions comprising cannabis extracts and melatonin, it differs from that of the instantly claimed invention in that it does not teach one or more agents or ratios.
	Karak teaches flavanols and flavonols as subclass compounds of flavonoids (abstract, pg. 1569).  Kaempferol is taught as a flavonol (pg. 1569).
	Motil ‘734 teaches that kaempferol increases the effects of cannabinoids by reducing the number of molecules responsible for the breakdown of cannabinoids (paragraph 39).  Amounts of kaempferol can be selected by the skilled artisan (paragraph 41).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claim invention, to add the kaempferol of Motil ‘734 to the composition of Crowley ‘272, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add kaempferol to the composition of Crowley ‘272, with a reasonable expectation of success, because a) Crowley ‘272 teaches flavonoids in its composition, b) Karak teaches flavonols, such as kaempferol, as a subclass of flavonoids and c) Motil ‘734 teaches that kaempferol increases the effects of cannabinoids by reducing the number of molecules responsible for the breakdown of cannabinoids.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention to exemplify the kaempferol of Crowley ‘272 and Motil ‘734 as comprising 0.5-10% of the composition, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify kaempferol as comprising 0.5-10% of the composition, with a reasonable expectation of success, because Motil ‘734 teaches that amounts of kaempferol can be selected by the skilled artisan, Crowley ‘272 teaches administering a therapeutically effective amount of the pharmaceutical formulation in an amount effective to aid the sleep of a subject, and  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention to exemplify a ratio of CBN to melatonin  as 1:1-5:1 in the composition of Crowley ‘272, Karak, and Motil ‘734, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify a ratio of CBN to melatonin  as 1:1-5:1, with a reasonable expectation of success, because Crowley ‘272 teaches the cannabinols as comprising 0.5-25.25.6% of the composition and melatonin as comprising 0.5-2.6% of the composition, and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).

Claims 1-4, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0133272 to Crowley (published 2018, IDS of 01/04/2022) in view of US 6,251,931 to Boger (published 2001, PTO-892).
Crowley ‘272 teaches a composition comprising cannabis extract and melatonin (abstract).  The formulation can include tablets, capsules lozenges, transdermal patches, vaporizers, inhalers and more (abstract).  
	Melatonin comprises 0.05-1.6% of the composition (pg. 5, claim 2).  
	The cannabis extract comprises one or more of cannabinoids, terpenes and flavonoids (pg. 5, claim 12).  
	Cannabinoids include THC, CBD, CBN, THCa, a cannabinoid acid, and others (paragraph 7, pg. 5, claim 10).  
	Treating sleep disorders such as insomnia, SAD and jet lag is taught (pg. 5, claims 15, 21).  
	The composition comprises organic oils (pg. 5, claim 6).  
	Administering a therapeutically effective amount of the pharmaceutical formulation in an amount effective to aid the sleep of a subject is taught (paragraph 13).  Additionally taught is adding the desired cannabis extract in an amount sufficient to treat the symptom (paragraph 33).  The amount of cannabis extract oil used may vary based on concentration (paragraph 36).  Ratios of cannabinols are determined by the strain of cannabis (paragraph 39).  High concentration include 99-99.9% CDB (paragraph 39).  Ease of dosage adjustment is an important component with the use of cannabis as a treatment (paragraph 27).  
	The range of cannabis extracts providing specific doses include the following compositions singularly or in combination, (i) THC comprising 0.5-25.25.6%, (ii) THC-A, a cannabinoid acid, comprising 0.5-25.26%, CBD with THC comprising 0.5-25.6%.
	While Crowley ‘272 teaches a method for treating sleep disorders by administering compositions comprising cannabis extracts and melatonin, it differs from that of the instantly claimed invention in that it does not teach one or more agents or ratios.
	Boger ‘931 teaches oleamide as an endogenous fatty acid primary amide that possesses sleep-inducing properties in animals (abstract).  Dose response studies of oleamide were conducted and lower doses of oleamide significantly inhibited glial cell dye transfer, wherein oleamide induced inactivation of glial cell jap junctional channels regulates communication between brain cells, influencing sleep induction  (Figs. 11J-11K, Cols. 11-12, Example 2).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claim invention, to add the oleamide of Boger ‘931 to the composition of Crowley ‘272, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add oleamide to the composition of Crowley ‘272, with a reasonable expectation of success, because the compositions of Crowley ‘272 and Boger ‘931 are both used for promoting sleep. "It is prima facie obvious to combine two compositions (one comprising oleamide and one comprising a cannabinol and melatonin) each of which is taught by the prior art to be useful for the same purpose (inducing sleep), in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention to exemplify the oleamide as comprising 0.5-10% of the composition, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify oleamide as comprising 0.5-10% of the composition of Crowley ‘272 and Boger ‘931, with a reasonable expectation of success, because Boger ‘931  teaches administration of different dosages to glial cells, Crowley ‘272 teaches administering a therapeutically effective amount of the pharmaceutical formulation in an amount effective to aid the sleep of a subject, and  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention to exemplify a ratio of CBN to melatonin  as 1:1-5:1 in the composition of Crowley ‘272 and Boger ‘931, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify a ratio of CBN to melatonin  as 1:1-5:1, with a reasonable expectation of success, because Crowley ‘272 teaches the cannabinols as comprising 0.5-25.25.6% of the composition and melatonin as comprising 0.5-2.6% of the composition, and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II). 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622    

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622